DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S.Pat. 9,651,873 B2).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    474
    833
    media_image1.png
    Greyscale
variable space
                                                                      connecting space

	As to claims 2 and 9, a fluid supply system (41-43) configured to supply immersion fluid to the immersion space, to the connecting space and to the variable space. 
	As to claim 3, an overflow recovery (51-52) configured to extract immersion fluid above a pre-set level from the variable space. 
	As to claims 4 and 17, the fluid handling structure (5) configured such that, when view in plan, the outer part (21) entirely surrounds the inner part (22) so as to create the variable space between the inner part and the outer part or such that movement of the outer part (22) to the inner part in the first plane does not change the overall volume of the variable space (see figure 2). 
	As to claim 5, the outer part (22) has a meniscus pinning device (42; 51; 61) configured to pin an immersion fluid meniscus. 

	As to claim 7, the fluid handling structure (5) has the inlet (the gap between the member 21 and 22; see figure 2) and is configured to create a fluid bearing between the inner part (21) and the outer part  (22) in the connecting space or wherein the fluid handling structure having the fluid extractor (51-52) and has a single phase fluid extractor. 
	As to claims 8 and 10, it is apparent that by extracting the immersion fluid from the connecting space with the fluid extractor (51, 52), the fluid handling structure (5) is configured to move, at least part of the outer part (22) in a second direction essentially perpendicular to the first plane so as to change the shape of the connecting space in the second direction. 
	As to claims 11, Sato discloses a projection system (PL) having a final element (13), the inner part (22) of the fluid handling structure being essentially fixed at least in the first plane with respect to the final element and a substrate support (2) configured to support a substrate (P), the substrate being movable with respect to the final element in the first plane. 
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12-13 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a fluid handling structure comprising among other features, a fluid handling structure having an inner part and an outer .
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (U.S.Pat. 8,896,806); Nishii et al (US 2008/0233512 A1) disclose immersion exposure devices and have been cited because each of which comprises substantially all of the limitations of the instant claims of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
4/29/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882